Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”

	The limitations of claims 22-23 “ fabricated via deep drawing” is to product by process limitations and are treated according to the office policy set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-14,16-23 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bergland (3888087).
Per claims 1-2, Bergsland (figures 3-4) shows a decoupling mat /floor structure with a continuous plastic layer (col 1 line 18), the decoupling mat comprising elongated, rib-like formations (21’) on a first broadside (top), wherein the formations (21’) simultaneously form groove-like recesses (see figures 2, 5 for sideview) on a second broadside (bottom) lying opposite the first broadside, wherein the formations (21’) are bordered in their longitudinal extension by sections of a reduced height and/or width, which simultaneously also form partial areas of less depth and/or width bordered relative to the recesses, wherein a measure of a longitudinal extension of the formation corresponds to a multiple of a width extension of the formation, and further wherein the formations or recesses offset relative to each other transverse to their longitudinal extension (staggered arrangement of 21’ in figure 3; see also  col 3 lines 62-67).
Per claim 3, Bergsland further shows the formations (21’) transition transverse to their longitudinal extension on both sides into a groove (the area between parts 14) that is continuous in relation to all formations (21’) provided one after the other in their longitudinal extension, and has a constant depth  over its length.
	Per claim 4, Bergsland shows a groove simultaneously forms a continuous wall relative to all recesses formed one after the other in its longitudinal extension, which has a uniform height over its length.
	Per claim 6, Bergsland shows a section or partial area is arranged roughly centrally in relation to a longitudinal extension of a formation or a recess.
	Per claims 7-8, Bergsland shows with respect to all grooves, a shared, continuous, planar geometric surface can be set up, which without passing through the formations extends below the greatest height of the formations and above the sections of reduced height, with partial surfaces allocated to the respective groove, and connecting surfaces in the area of the sections of reduced height, with respect to two walls lying directly opposite each other, only one continuous, planar, geometric cover surface can be set up, which is separated from an adjacent cover surface, and without passing through the walls runs below the greatest height of the walls, with partial sections allocated to the respective recess and connecting sections in the vicinity of partial areas of less depth (inherently able to function as claimed).
Per claims 9, 21, Bergsland shows the first and/or second broadside of the decoupling mat is covered with a nonwoven layer (13).
	Per claims 11-12, Bergsland further shows with respect to all grooves, a shared, continuous, planar geometric surface can be set up, which without passing through the formations extends below the greatest height of the formations and above the sections  of reduced height, with partial surfaces allocated to the respective groove, and connecting surfaces in the area of the sections of reduced height (inherently able to function as claimed), with respect to two walls lying directly opposite each other, only one continuous, planar, geometric cover surface can be set up, which is separated from an adjacent cover surface, and without passing through the walls runs below the greatest height of the walls, with partial sections allocated to the respective recess and connecting sections in the vicinity of partial areas of less depth (inherently able to function as claimed).
	Per claims 13-14, Bergsland shows the formations (21’) transition transverse to their longitudinal extension on both sides into a groove that is continuous in relation to all formations provided one after the other in their longitudinal extension, and has a constant depth over its length, in that a groove (the groove between the formations 14) simultaneously forms a continuous wall relative to all recesses formed one after the other in its longitudinal extension, which has a uniform height over its length.
	Per claim 16, Bergsland shows a section or partial area is arranged roughly centrally in relation to a longitudinal extension of a formation (21’) or a recess.
Per claims 17-20, Bergsland further shows with respect to all grooves, a shared, continuous, planar geometric surface can be set up, which without passing through the formations (21’) extends below the greatest height of the formations and above the sections of reduced height, with partial surfaces allocated to the respective groove, and connecting surfaces in the area of the sections of reduced height (inherently able to function as claimed), with respect to two walls lying directly opposite each other, only one continuous, planar, geometric cover surface can be set up, which is separated from an adjacent cover surface, and without passing through the walls runs below the greatest height of the walls, with partial sections allocated to the respective recess and connecting sections in the vicinity of partial areas of less depth (inherently able to function as claimed as the staggered protruded strips enables the formations).
Per claims 22-23, Bergsland further shows the plastic layer is fabricated via deep drawing (see product by process limitation above).  Furthermore, Bergsland’s plastic can also be produced by the method step of deep drawing.  

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-4, 6-9, 11-14, 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different decoupling mat designs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/26/2022